                           Case 4:18-cv-00117-RSB-CLR Document 52 Filed 07/17/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ROBERT MILIE, et al.,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:18-cv-117

                  CITY OF SAVANNAH

                  Defendants




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated July 17, 2020, judgment in entered in favor of

                      Plaintiffs for attorneys' fees and supplemental attorneys' fees in the amount of $110,919.00, and

                      costs in the amount of $8,046.80, for a total of $118,965.80. The Court dismisses this action with

                      prejudice subject to the Court's ability to enforce the terms of the settlement agreement. This case

                      stands closed.




            Approved by: ________________________________
                             _____
                                ____________________________




            July 17, 2020                                                       John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
